BLACKROCK FUNDS SM BlackRock International Opportunities Portfolio (“International Opportunities Portfolio”) BlackRock Science & Technology Opportunities Portfolio (“Science & Technology Opportunities Portfolio”) (each, a “Fund” and collectively, the “Funds”) Supplement dated June 1, 2015 to the Prospectus of the Funds, dated January 28, 2015 Effective immediately, BlackRock (as defined below) has agreed contractually to cap net expenses of the Funds at lower levels. To achieve these expense caps, BlackRock has agreed to waive or reimburse fees or expenses if a Fund’s annual fund operating expenses, excluding certain expenses described in the prospectus, exceed a certain limit. Accordingly, each Fund’s prospectus is amended as follows: The section of International Opportunities Portfolio’s prospectus for Investor A, Investor B, Investor C and Institutional Shares entitled “Fund Overview — Key Facts About BlackRock International
